Citation Nr: 1048476	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-25 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 6, 2007 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1999 to June 
2004.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted by the undersigned Acting Veterans Law 
Judge at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi in September 2010.  During the 
hearing, the Veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  See 38 C.F.R. § 
20.1304(c) (2010).


FINDING OF FACT

The probative, i.e., competent and credible, evidence is 
sufficiently clear to overcome the presumption of administrative 
regularity and establish that VA received the Veteran's original 
claim for VA compensation benefits for PTSD on August 17, 2004 -
within one year of his discharge from service on June 22, 2004.


CONCLUSION OF LAW

The criteria for an effective date of June 23, 2004 for the award 
of service connection for PTSD have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, the RO granted the Veteran's claim for service 
connection for PTSD, assigning an effective date of July 6, 2007, 
which was the date that VA asserted it had received the Veteran's 
claim.  The Veteran contends that he actually filed a claim with 
VA in August 2004, within a year of his separation from service, 
and he contends that an earlier effective date is therefore 
warranted for this award.  See his September 2010 hearing 
testimony.  

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  In cases involving direct service connection, the 
effective date will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  The 
provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received.  And "date of receipt" means the 
date on which a claim, information or evidence was received by 
VA.  38 C.F.R. § 3.1(r).  

Turning now to the facts of this particular case, the RO assigned 
an effective date of July 6, 2007, finding that to be the date 
the Veteran's claim was received; and a review of the claims file 
confirms that the earliest date-stamped VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, seeking service 
connection for PTSD, was signed in June 2007 and date-stamped as 
having been received by the RO on July 6, 2007.  

The Board notes there is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the contrary 
is required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. Brown, 7 
Vet. App. 271 (1994), the Court applied this presumption of 
regularity to procedures at the RO.

While the earliest date-stamped application was received in July 
2007, the Veteran has asserted, both in written statements and in 
oral testimony, that he originally filed for service connection 
for PTSD in August 2004 - approximately 2 months after his 
discharge from service, when he went to a VA Medical Center 
(VAMC) seeking assistance for PTSD.  The Veteran explained that 
he met with a VA employee at the VA medical center who printed 
out an application for benefits that the Veteran then completed 
and returned to him.  Records contained in the Veteran's claims 
file confirm that the employee the Veteran reported meeting with 
is in fact a VA employee.

In his substantive appeal, the Veteran explained that he was 
subsequently contacted by VA in 2007 to see if he was interested 
in filing a claim for VA benefits, at which  time he found out 
that VA had no record of him ever having filed a claim. 

Following this conversation, the Veteran reported that he 
submitted another VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, seeking compensation for PTSD.  This 
application is of record and is the one the RO referenced as 
having been received on July 6, 2007.  

After service connection was granted, the Veteran filed a claim 
for an earlier effective date.  In an effort to support his 
claim, the Veteran reported that he had subsequently returned to 
the VAMC where he contended that he had initially filed his claim 
in 2004 and met with the same VAMC employee, who had provided him 
with the original VA Form 21-526.  Unfortunately, while the 
employee was still employed by VA, he was unable to confirm that 
he had provided service to the Veteran, as he did not have any 
record of the Veteran in his logbook from 2004.

The Veteran was, however, able to locate a photocopy of the claim 
which he reported having submitted in August 2004, and this 
document is dated August 17, 2004 and seeks service connection 
for PTSD.  The form shows the Veteran indicated he had not 
previously filed a claim for VA benefits, but unfortunately there 
is no date stamp on the copy that would indicate receipt by VA.

The Veteran's VA treatment records indicate he began receiving 
treatment for PTSD in December 2004 , and the Board notes the 
mere presence of medical evidence, or the fact the Veteran sought 
treatment for a disability, does not establish intent on the part 
of the Veteran to also seek service connection for a condition.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  However in this 
case, the Board finds that it helps to corroborate the Veteran's 
assertions regarding when and where he originally filed his claim 
for VA compensation for PTSD.

Furthermore, the Veteran, as a layman, is competent to provide 
evidence of his observations -including, for example, when he 
completed and submitted a VA Form 21-526 seeking benefits for 
PTSD.  See Davidson v. Shinkseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2007).
Whether his lay testimony is also credible, however, is another 
matter altogether. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  See also Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (indicating competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
ultimate probative value of the evidence).

Here, the Board finds the Veteran's testimony and statements 
regarding the submission of his claim to be highly credible and 
corroborated by the evidence of record.  The Veteran has 
consistently reported the same story throughout the course of his 
appeal, both in his written statements, and in his testimony 
before the Board. Furthermore, at his hearing, the Board found 
the Veteran to be eminently credible.  He candidly reported the 
sequence of events and made strong eye contact, leaving no doubt 
as to the veracity of the Veteran's statements; particularly in 
light of the fact that all the supplementary documentation found 
in the Veteran's claims file supports his contentions.  

Therefore, the Board finds the probative, i.e., competent and 
credible, evidence is sufficiently clear to overcome the 
presumption of administrative regularity and find that it is at 
least as likely as not (50 percent or greater) that VA received 
the Veteran's original claim for VA compensation benefits for 
PTSD in August 2004 -within one year of his discharge from 
service on June 22, 2004.  Therefore, an earlier effective date 
is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 
3.400.  Because the Veteran's claim was received within a year of 
his discharge, the grant of service connection should be the day 
after discharge.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).


ORDER

An effective date of June 23, 2004 for the award of service 
connection for PTSD is granted.



____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


